Citation Nr: 1410858	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, and asthma.  

2.  Entitlement to a disability rating in excess of 10 percent for hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to an effective date earlier than June 28, 2010 for the grant of service connection for hearing loss.

5.  Entitlement to an effective date earlier than June 28, 2010 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert C. Brown Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in part denied service connection for COPD.

The Board finds that the United States Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable, and determines that the Veteran's other diagnosed respiratory disorders, including bronchitis, emphysema, and asthma, should be included on appeal.  As such, the Board re-characterized the issue on appeal to a respiratory disorder and it is addressed in the REMAND portion of the decision below.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current COPD is related to his time in service, especially when he was hospitalized in 1967.  Specifically, service treatment records that the Veteran obtained from the National Personnel Records Center from March 1967 show that the Veteran was hospitalized for bronchitis.  The Veteran testified at his December 2011 hearing that he went to Reynolds Army Hospital in February 1967 and was so ill that the Army believed he would die, and that he was in the hospital for approximately ten days to two weeks, where he was diagnosed with pneumonia and bronchitis.  The Veteran stated that after he was discharged from the hospital he found himself unable to perform his Army duties, and he had trouble with activities such as climbing the staircase.  He stated that once he left the Army and was working as a flooring installer he was still "struggling" with breathing problems.  The Veteran also contends that he was seen by a private physician after service, and before seeking treatment at the VA, but the doctor is deceased, so his records no longer exist.   His wife testified that she would accompany her husband to some doctor's appointments and that he had bronchitis and pneumonia multiple times.  The Veteran stated that he was treated by antibiotics, fluids, and bed rest, but that he would try not to go to the hospital because he was not insured.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran has currently diagnosed respiratory disorders, McLendon element (1); and evidence that bronchitis occurred in service, McLendon element (2).  In the instant case, there is no VA examination opinion related to service connection for a respiratory disorder.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a respiratory disorder.  Accordingly, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2013).  

It is also noted that the RO requested documents from the Oklahoma VAMC dated prior to March 2001 in October 2010.  The VA regional office received notification in November 2010 that these documents could not be found; however, the Veteran was never notified.  

Further, the Veteran submitted copies of several documents pertaining to inpatient treatment of bronchitis in March 1967.  Accordingly, the RO should request complete copies of inpatient treatment records pertaining to that hospitalization.

The Veteran also sent in a December 2010 Notice of Disagreement (NOD) in which he disagreed with all the determinations made in the November 2010 Rating Decision, which included initial disability ratings of 10 percent for service-connected bilateral hearing loss and tinnitus effective June 28, 2010.  The RO has not yet issued a Statement of the Case (SOC) as to the issues of entitlement to an initial disability rating in excess of 10 percent for the service-connected bilateral hearing loss and tinnitus and earlier effective dates for service connection.  As such, the RO is now required to send the Veteran an SOC as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Again request copies of all medical records, including any archived records, pertaining to the Veteran that are dated prior to 2003 from the Oklahoma City VA Medical Center.

2.  Obtain VA treatment records pertaining to the Veteran that date from August 2010.

3.  Attempt to obtain from the appropriate source(s) copies of all clinical/medical records pertaining to inpatient treatment of the Veteran in March 1967 at Reynolds Army Hospital at Fort Sill.

4.  If, after continued efforts to obtain any of the above Federal records the RO concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Thereafter, schedule the Veteran for an examination and provide an opinion, with supporting rationale, as to the nature and etiology of any current respiratory disorder, to include COPD, chronic bronchitis, emphysema, and asthma.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 
The examiner should identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.  

The examiner should specifically determine whether it is as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disorder, to include COPD, chronic bronchitis, emphysema, and asthma, began in or is etiologically related to any incident of the Veteran's military service.

In doing so, the examiner's attention is directed to:

The Veteran's service treatment records and hospital records, including those from Reynolds Army Hospital in 1967, which contain a diagnosis of acute bronchitis.  

The Veteran's and his wife's lay statements that he continued to have breathing problems following release from the hospital, and that he was treated by a private physician after service, whose records have now been destroyed, before seeking treatment at the VA.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

6.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

7.  Issue an SOC to the Veteran and his attorney on the issues of increased initial ratings for bilateral hearing loss and tinnitus, currently evaluated at 10 percent, respectively, and entitlement to earlier effective dates for service connection as required by 38 C.F.R. §§ 19.29-19.30 (2013) and Manlincon, 12 Vet. App. at 240.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

